Citation Nr: 1142896	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits (DIC) under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VA Medical Center (VAMC) from February 2007 to March 2007.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from October 1941 to July 1945.  His military decorations include the Combat Infantryman Badge for participating in combat against enemy forces during campaigns in North Africa, the Mediterranean, and Europe during World War II.  He died in March 2007.

The appellant in the current appeal is the Veteran's surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim for DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007, and her separate claim of entitlement to service connection for the Veteran's cause of death.

In a July 2009 appellate decision, the Board denied the claim for service connection for the Veteran's cause of death and remanded the issue of entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death to the RO for additional evidentiary development.  Following this development, the appellant's claim for DIC under 38 U.S.C. § 1151 for the Veteran's death was denied in a February 2011 rating decision/supplemental statement of the case.  The case was returned to the Board and the appellant now continues her appeal. 

While the above development of the claim for DIC under 38 U.S.C. § 1151 for the Veteran's death was being undertaken, the appellant appealed that part of the July 2009 Board decision that denied service connection for the Veteran's cause of death.  In an April 2011 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2009 Board denial and remanded the issue to the Board for further consideration in compliance with the Court's holding.  Thusly, for the reasons that will be discussed in the REMAND portion of this decision, the issue of entitlement to service connection for the Veteran's cause of death is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The appellant and her representative will be notified by VA if any further action is required on their part. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran was hospitalized for treatment of chronic heart failure at the VAMC from February 2007, until his death in March 2007.

2.  During the course of inpatient treatment at the VAMC during the Veteran's terminal hospitalization, prior informed consent was obtained from him, which authorized the insertion of a peripherally inserted central catheter (PICC) line on February 26, 2007.  

3.  At the time that the Veteran gave his informed consent for insertion of a PICC line while undergoing hospitalization at the VAMC, he was competent and possessed the mental capacity to provide such consent. 

4.  The Veteran died during hospitalization at the VAMC in March 2007; his immediate cause of death was dilated ischemic cardiomyopathy, with atherosclerotic coronary vascular disease as the underlying cause, and staphylococcal bacteremia and acute and chronic renal failure named as contributing factors towards producing his death.

5.  The clinical evidence indicates that it was as likely as not that the staphylococcal bacteremia that contributed to the Veteran's death was due to bacterial infection of his PICC line by methicillin-resistant staphylococcus aureus (MRSA).
 
6.  The preponderance of the competent evidence of record is against a conclusion that the Veteran's death as a result of a MRSA infection contracted via an infected PICC line was the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria have not been met for an award of DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issue of entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  After reviewing the record, the Board finds that VA has met that duty.

In May 2007, VA received the appellant's claim for DIC under § 1151 that is the subject of the current appeal.  Thereafter, VA notified her, via correspondence dated in July 2007, of the criteria for eligibility for DIC under the provisions of 38 U.S.C.A. § 1151, including information and evidence necessary to substantiate and complete her claim, the evidence to be provided by her, and notice of the evidence VA would attempt to obtain on her behalf.  Following adjudication of the claim in the first instance in October 2007, the appellant was subsequently provided with additional VCAA notice regarding her claim for DIC under § 1151 in correspondence dated June 2008.  The Board notes that the appellant did not receive notice of how VA calculates degree of disability and assigns an effective date for a grant of benefits in the event that her claim for DIC under § 1151 was granted, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   However, as the present claim is being denied on appeal, the issue of adequacy of VCAA notice regarding calculation of a disability rating and effective date is rendered moot.

Following the above notices to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim for DIC under § 1151.  That duty requires VA to make reasonable efforts to obtain relevant VA and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010).  

In this case, VA obtained all records pertaining to the late Veteran's terminal hospitalization at the VAMC during February 2007 to March 2007, including his discharge summary, death certificate, and autopsy report.  VA has also obtained clinical opinions from physicians from the VA Compensation and Pension Service addressing the issue of whether or not the VA caregivers associated with the Veteran's treatment adequately complied with the proper standard of care.  These opinions were rendered following review by the opining physicians of the relevant records contained within the late Veteran's claims file.  They are accompanied by an adequate discussion of the facts of this case and are presented within the context of its relevant clinical history.  As such, the Board concludes that these opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the appellant has herself affirmed in written correspondence dated in July 2007 and February 2011 (in response to VCAA notice letters) that, to her knowledge, there was no other relevant private or VA medical evidence that needed to be obtained for inclusion in the record.  Throughout the appeal, the appellant, who has the benefit of representation, has had ample opportunities to submit evidence to VA in support of her claim, or otherwise identify evidence and request VA's assistance in obtaining it on her behalf for inclusion in the record.  

In sum, the Board finds that all pertinent evidence needed to fairly adjudicate the claim has been obtained, and that the appellant has furthermore been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The claimant and her representative have had many opportunities to submit additional evidence in support of her claim up to the time when the case was received by the Board in February 2011, and neither she nor her representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered with respect to the claim decided herein.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of her claim for DIC under § 1151 decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

(The Board notes at this juncture that in a brief dated March 2011, the appellant's representative argues that VA, acting in accordance with a substantive rule issued by the Secretary of VA ("Secretary"), which provides that quality-assurance records are confidential under 38 U.S.C. § 5705 and cannot be used in the adjudication of claims under 38 U.S.C. § 1151, did not request medical quality-assurance records from the VAMC, and that such adherence to the Secretary's substantive rule is a breach of VA's statutory duty to assist the claimant in the development of her DIC claim under 38 U.S.C. § 1151.  Therefore, the appellant's representative contends that the Board should hold the Secretary's instruction to be void as a matter of law and obtain medical quality-assurance records from the VAMC for inclusion in the evidence prior to adjudicating this appeal.  While noting this contention, the Board declines to act in the manner requested by the representative.  As an apparatus of VA, the Board is obligated to adhere to the laws and regulations pertaining to Veteran's benefits and all instructions, rules, and guidelines from the Secretary of VA.  It is not the Board's place to challenge the Secretary's authority or the validity of his instructions, and the Board is not the appropriate venue for the appellant's representative to mount such a challenge.)

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007.

The appellant asserts that she is entitled to DIC on the basis that the hospitalization of her late husband, the Veteran, at the Minneapolis VAMC from February 2007 to March 2007, led to his death.  Specifically, she contends that the Veteran contracted a MRSA infection as a result of an infected PICC line that was inserted on February 26, 2007, during treatment for chronic heart failure; that the MRSA infection, in turn, caused the staphylococcal bacteremia that contributed to the Veteran's death.

DIC shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2010).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b) (2010).  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d) (2010).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

As relevant, the pertinent records show that the Veteran was admitted at the VAMC for inpatient treatment of chronic heart failure on February 16, 2007.  Aggressive treatment was the recommended course of action.  During the hospitalization, his treating physicians determined that insertion of a PICC line was warranted.  The record includes treatment notes and the actual signed informed consent form, which clearly advised the Veteran of the risks and benefits of this procedure, including that development of bacteria on the intravenous tube with spread of infection into the blood and to other organs could occur, requiring treatment or replacement of catheter; that an infection of this type may be life-threatening and require prolonged antibiotics; and that an infection could also result that would require further additional treatment or removal of the catheter.  The clinical record reflects that the Veteran was duly informed of the aforementioned risks and gave his consent for insertion of a PICC line into his body.  In this regard, VA psychiatric counseling records dated concurrent with the February 26, 2007 PICC line insertion indicate that the Veteran, although depressed by his medical condition, was of sound mind, oriented in all spheres, and mentally competent to give his informed consent.

The VAMC hospitalization records indicate that after insertion of the PICC line on February 26, 2007, the Veteran subsequently developed a systemic bacterial infection in his blood and internal organs.  The PICC line was removed in early March 2007, and was subsequently tested and found to be positive for infection by the MRSA bacteria.  At the time, it was speculated that the PICC line may have become infected by bacteria already present in the Veteran's oral cavity.  However, the clinicians subsequently conceded that it was also likely that the PICC line was the primary source of the Veteran's MRSA infection.  Despite an aggressive course of intravenous antibiotics, the Veteran died in March 2007, at age 87.  An autopsy was performed, and his official death certificate shows that his primary cause of death was dilated ischemic cardiomyopathy, with atherosclerotic coronary vascular disease as the underlying cause, and staphylococcal bacteremia and acute and chronic renal failure named as contributing factors towards producing his death.

In an October 2007 opinion, a physician from the VA Compensation and Pension Service reviewed the late Veteran's claims file and determined (with the concurrence of another physician) that it was as likely as not that the PICC line that was inserted on February 26, 2007, was the primary source of the Veteran's MRSA infection that led to the staphylococcal bacteremia that contributed to his death.  However, the opining physician further stated that "[t]he risk of developing a bacterial infection in the catheter and risk of spread (bacteremia) were discussed as part of the documented informed consent form for the PICC line.  The veteran's treatment surrounding the bacteremia was prudent.  Although the infection was unfortunate, there is not [sic] evidence for harm, malicious intent, or lack of foresight on the part of the [Minneapolis VAMC] facility or its staff."

In an April 2010 opinion, another physician from the VA Compensation and Pension Service reviewed the relevant records and charts associated with the late Veteran's claims file and expressed his opinion that the PICC line inserted into the Veteran on February 26, 2007, was placed under the appropriate sterile technique following receipt of signed, informed consent from the Veteran.  (The opining physician noted that the Veteran already had a blood infection prior to PICC line placement.)  No immediate complications were found and there was no clinical evidence of lack of adherence to sterile technique in the placement of this PICC line.  Thus, the opinion of the reviewing VA Compensation and Pension Service physician was that the infected PICC line was not due to a lack of hygiene, cleanliness, or other factors that were within the control of the VAMC.

The appellant has submitted no medical evidence that presents a contrary view to the above medical opinions.  While it is conceded that the PICC line administered to the Veteran was the vector for the MRSA infection that contributed to his death, this fact in itself is not the sole determinative factor regarding whether or not his surviving spouse is entitled to DIC under § 1151.  In order to prevail in her claim she must also demonstrate that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  As clearly established in the factual discussion above, the late Veteran provided informed consent to have a PICC line administered after being apprised of all the foreseeable risks (including the possibility of contracting a fatal systemic bacterial infection); the late Veteran was competent and possessed the mental capacity to provide such consent; and the objective clinical opinions of the physicians from the VA Compensation and Pension Service who reviewed the record were that the appropriate standard of care was provided by the VA caregivers who administered the PICC line to the Veteran and who subsequently treated him for the bacterial infection that was contracted as a result.  The opinions of the reviewing physicians were that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  While it was very unfortunate that the Veteran contracted a MRSA infection from this treatment course, and while VA is extremely sympathetic to the appellant for her loss, the fact remains that the event was an unfortunate but not reasonably unforeseeable occurrence of treatment involving a PICC line.  The Veteran was aware of this risk when he gave his consent for treatment, and there is no clinical proof that VA care providers failed to adhere to appropriate hygiene protocols or otherwise acted negligently when they administered this treatment to the Veteran. 

To the extent that the appellant asserts on her own authority that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault the part of VA care providers, as she is a layperson without the appropriate medical training and expertise, she is not competent to provide a probative and persuasive opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, her lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the criteria for entitlement to DIC pursuant to 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007 are not met.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C. § 1151 for the Veteran's death while undergoing hospitalization at the Minneapolis VAMC from February 2007 to March 2007 is denied.



REMAND

Entitlement to service connection for the Veteran's cause of death.

The Veteran's death certificate shows that he died in March 2007 of dilated ischemic cardiomyopathy and atherosclerotic coronary vascular disease, with staphylococcal bacteremia and acute and chronic renal failure listed as conditions that contributed to his death.  At the time of his death, he was service connected for posttraumatic stress disorder (PTSD) (rated 30 percent disabling), bilateral hearing loss (rated 30 percent disabling), tinnitus (rated 10 percent disabling), residuals of a right foot injury (rated 20 percent disabling), degenerative arthritis of the right hip (rated 10 percent disabling), and degenerative changes of the lower spine with disc bulging and disc protrusion (rated 20 percent disabling), which together produced a combined disability rating of 80 percent under 38 C.F.R. § 4.25.

Although the Veteran's service treatment records do not show onset of any chronic cardiovascular disease during active duty, and his post-service medical records do not demonstrate onset of a chronic cardiovascular disease to a compensably disabling degree within one year following his discharge from service in July 1945, the appellant has raised the contention that the late Veteran's service-connected PTSD aggravated his cardiovascular disease to the point that it substantially or materially contributed to his death.  See 38 C.F.R. § 3.312(c)(1) (2011).  Clinical records associated with the claims file show that at the time of his death, the Veteran had a medical history of angina, congestive heart failure, myocardial infarction, and status post quadruple coronary artery bypass grafting with pacemaker implantation.

The appellant's assertion that the late Veteran's service-connected psychiatric disability played a significant contributory role towards producing death by aggravation of his non-service-connected cardiovascular disease raises medical questions that can only be addressed and resolved by a medical professional's opinion, based upon his/her review of the pertinent clinical record.  (See Colvin v. Derwinski, 1 Vet. App. 171 (1991): the Board is required to consider only independent medical evidence to support medical findings rather than provide its own medical judgment in the guise of a Board opinion.)  Therefore, to ensure that VA has fulfilled its duty to assist the appellant in developing her claim to the fullest extent, the issue of entitlement to service connection for the Veteran's cause of death should be remanded so that a clinician's opinion addressing the aforementioned question may be obtained.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should provide the appellant with the opportunity to submit any additional evidence in support of her claim for service connection for the Veteran's cause of death.

2.  After the evidentiary development discussed above has been undertaken, the RO should provide the late Veteran's claims file to an appropriate VA clinician for review.  The clinician must indicate in his/her report that such review was conducted.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The Board wishes to clarify that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

After reviewing the pertinent record, the clinician should provide an opinion as to the following questions:

(a.)  Is it at least as likely as not that the Veteran's service-connected PTSD contributed substantially or materially to his death in March 2007 due to immediate cause of dilated ischemic cardiomyopathy with underlying cause of atherosclerotic coronary vascular disease and other contributing conditions of staphylococcal bacteremia and acute and chronic renal failure?

(b.)  Is it at least as likely as not that the Veteran's service-connected PTSD combined to cause his death in March 2007 due to immediate cause of dilated ischemic cardiomyopathy with underlying cause of atherosclerotic coronary vascular disease and other contributing conditions of staphylococcal bacteremia and acute and chronic renal failure?

(c.)  Is it at least as likely as not that the Veteran's service-connected PTSD aided or lent assistance to the production of death in March 2007 due to immediate cause of dilated ischemic cardiomyopathy with underlying cause of atherosclerotic coronary vascular disease and other contributing conditions of staphylococcal bacteremia and acute and chronic renal failure?

(d.)  Is it at least as likely as not that the Veteran's service-connected PTSD did not merely casually share in the production of his death, but that there was an actual causal connection between the service-connected psychiatric disability and his death in March 2007 due to immediate cause of dilated ischemic cardiomyopathy with underlying cause of atherosclerotic coronary vascular disease and other contributing conditions of staphylococcal bacteremia and acute and chronic renal failure?

3.  Afterwards, the RO should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for the Veteran's cause of death.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


